ORDER
PER CURIAM.
John and Eileen Martin appeal the trial court’s judgment in favor of Defendants Dorothy Crow and Eugene and Geneva Johnson in this action to quiet title to two tracts of land that the Martins claimed they adversely possessed from Defendants. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carrón, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b)(1) and deny Plaintiffs Motion to Strike Defendants’ Brief or Statement of Facts.